 In the Matter Of WESTINGHOUSE ELECTRIC' & MFG.Co. and L. A.Dis-TRICT ASSOCIATION OF WESTINGHOUSE SALARIED EMPLOYEES, IND.Case No. R-2610.Decided July 7, 1941Jurisdiction:electrical appliance manufacturing. industry.Investigation and Certification of: Representatives:existence. of question : re-,.fusal to accord union recognition until certified by, Board ; election necessary.Unit Appropriate for Collective Bargaining:salaried employees in the Los'Angeles District; including clerical employees and employees iii sales, engineer-ing,lamp, and service departments, and X-ray division, excluding supervisory,employees and executives. .Mr. Herbert F. SturdyandMr. A. J. Bronold,of Los Angeles,,Calif.,for the Company.Mr. H. B. Summers,of South Pasadena, Calif., andMr. H. S. War-ren,of Glendale, Calif., for the Association..Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION '..STATEMENT.OF_THE CASEOn March 8, 1941, L. A: District Association of WestinghouseSalaried Employees, Ind.,-herein called 'the Association,' filed with, the.Regional Director for the Twenty-first Region (Los' Angeles, Cali-fornia) a -petition' alleging that a question affecting commerce hadarisen concerning the representation of employees of WestinghouseElectric & Mfg. Co., Los Angeles,'Califorfiia, herein called the Com-pany, and requested an investigation and certification of representatives pursuant to Section 9 (c) of the National Labor_Relations Act,49 Stat. 449, herein called the Act.On May 23, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant to.Section 9 (c)-of the-Act, and Article III, Section 3; of National LaborRelations Board Rules and Regulations-Series 2, as amended,ordered' On May 1, 1941, the Association filed. an amended petition in which it added.the' X-ray.department of the Company to the unit which it claimed to be appropriate.33 N. L.R. B., No. 35.149 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On May 26, 1941, the Regional. Director issued a notice of hearing,copies of which were duly served upon the Company and the Associa-tion.Pursuant to notice, a hearing was held on June 3, 1941, atLos Angeles, California, before James A. Cobey, the Trial Exam-iner duly designated by the Chief Trial Examiner.The Companywas represented .by counsel, the Association by its representatives;both parties participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was a-fforded. all parties.During thecourse of the hearing, the Trial Examiner made various rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed all the rulings of the Trial Examiner and finds that noprejudicial errors were,committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWestinghouse- Electric & Mfg. Co. is a. Pennsylvania--corporation,maintaining offices at Los Angeles, California. It is engaged in themanufacture and sale of numerous forms of electrical apparatus forland, sea, and air operation.The Company uses many forms of basicraw materials and supplies including oil, steel, copper, textiles, chemi-cals,and insulation materials which are acquired from differentStates throughout the country.During 1940, the total volume ofsales ofthe. Company amounted to over $239,000,000.00, representingshipments to practically every State of the United States and anumber of foreign countries.The bookedsalesof the Los AngelesDistrict of the Company for 1940 were approximately $8600,000.00.II.THE ORGANIZATION INVOLVEDL. A. District Association of Westinghouse. Salaried- Employees,Ind., is an independent labor organization admitting to,-membershipsalaried employees of the Company.III. rtHE QUESTION CONCERNING REPRESENTATIONOn February 25, 1941, the Association wrote to the Company de-manding recognition as the sole bargaining agent for the employeesin the claimed appropriate unit, and on February 26, 1941, the Com-pany responded requesting that the Association prove that itrepresents a majority of the employees.The Company thereafteradvised the Association that it would not recognize it as the exclusive WESTINGHOUSE ELECTRIC & MFG. CO.151`bargaining representative until it. was certified. by the Board. 'Astatement of the Regional Director introduced into evidence showsthat the Association represents a substantial number of employees. inthe unit found below to be appropriate.2We. find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occuring in connection with the operations of the Company,described in Section I, above, has a close, intimate, and substantialrelation to trade,,traflic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow 'of commerce.V.THE APPROPRIATE UNITThe Association contends that all salaried ,employees in the LosAngeles District, including clerical employees, and employees in thesales, engineering, accounting, treasury, merchandizing, warehouse,building-maintenance, lamp, and service departments, and the X-raydivision, excluding supervisory employees and executives, consti-tute a unit appropriate for-the purposes of collective bargaining.TheCompany does not dispute the appropriateness of such a unit.3We find that all salaried employees in the Los Angeles District,'including clerical employees and employees in the sales, engineering,accounting, treasury,merchandizing,warehouse, building-mainte-nance, lamp, and service departments and the X-ray division, exclud-ing supervisory employees and executives, constitute a unit appro-priate for the purposes of collective bargaining and that said unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise effectuatethe policies of the Act.'The Regional Director's statement shows that the Association submitted to him 49membership-application cards of employees in the alleged appropriate unit.Forty-fiveof these cards were dated between December 1940 and February 1941; 4 were undated.All the signatures appeared to be genuine original signatures.Forty of these signatureswere those of persons whose names appeared on the Company'sMarch 7, 1941, pay roll.At the hearing the Trial Examiner was handed 12 membership-application cards whichwere dated between December 1940 and May 1941. The Examiner stated that all saidcards appeared to bear genuine signatures.and that all the.names were on the Company'sApril 25, 1941, pay roll.These 12 cards were in addition to the 49 examined by the RegionalDirector.At the time of. the hearing there were 100 persons employed by the Companyin the unit hereinafter found to be appropriate.8The manager of the Los Angeles District of the Company testified that production em-ployees(all of whom are paid on an hourly basis)were represented by the InternationalBrotherhood of ElectricalWorkers.He further testified that the Company had neverrecognized a bargaining representative for salaried employees. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be . resolved by anelection by secret ballot.The Company and the Association agree thatif an election is held, eligibility to vote should be determined' by thepay roll for the period ending June 3, 1941, the date of the hearing.We shall give effect to the desires of -the parties and direct that thoseemployees of the. Company within the appropriate unit whose namesappear on the Company's pay roll for the period ending June 3, 1941,shall be eligible to vote, subject to such limitations and additions asare set' forth in the Direction hereinafter.Upon. the basis of the above findings of fact and upon the "entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-,sentation of employees of Westinghouse Electric & Mfg. Co., Los.Angeles, California, within the meaning of Section, 9 (c) and Section2 (6)- and (7) of the National Labor Relations Act.2.=.All' salaried employees in. the Los. Angeles District, including.clerical employees and employees in the sales, engineering, accounting,,treasury, merchandising, warehouse, building-maintenance, lamp, andservice. departments, and the X-ray division, excluding supervisoryemployees and executives, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b).of the National Labor Relations Act.DIRECTION OF ELECTION.By .virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes -of collective bargaining,withWestinghouse Electric & Mfg. Co.; Los Angeles, California, an:election by secret ballot shall' be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction,'under the direction and supervision of the Regional Director for theTwenty-first Region, acting in this matter as agent of the NationalLabor Relations Board and subject to Article III, Section 9, of said.Rules and Regulations, among all. salaried employees in the Los WESTINGHOUSE ELECTRIC&MFG. CO.153Angeles District who were employed by the Company during the pay-roll period ending June 3' 1941, including clerical employees and em-ployees in the sales, engineering, accounting, treasury, merchandizing,warehouse, building-maintenance, lamp, and service departments, andthe X-ray division, and employees who'did not work during such pay-roll period because they were ill or on vacation or in the active.militaryservice or training of the United States, or temporarily laid off, butexcluding supervisory employees and executives, and employees whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by L. A. District Association ofWestinghouse Salaried Employees, Ind., an independent organization,for the purposes of collective bargaining.